DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of group II (i.e., claims 1, 4-7, 9, 12-15, 17, 20) in the reply filed on 7/22/22 is acknowledged.  The traversal is on the ground(s) that based on what is shown in several figures named by Applicant on page 11 of the 7/22/22 Remarks, it cannot be correctly said that the groups I-III are mutually exclusive and/or Applicant states the claims are “mere variations” [without, it is noted, going on record as stating the so-called “mere variations” are “obvious variants” as discussed in the last ¶ on page 4 of the 5/25/22 restriction requirement {RR}].  This is not found persuasive at least because it appears Applicant, by constantly referring to figures and referring to “every claimed embodiment” [in the 7/22/22 Remarks], is treating the 5/25/22 RR as a restriction by figures which is used in a species RR that is typically based on embodiments presented in the figures/drawings.  However, the 5/25/22 RR is not based on embodiments as shown in the figures (like in a species RR), but, rather, instead is based on the inventions as claimed since the 5/25/22 RR is a related inventions RR [which is different than a species RR which typically is based on embodiments/figures].   The 5/25/22 RR never once mentions “figures” or “embodiments” because the 5/25/22 RR is not a species RR.  Moreover, as already indicated above, Applicant failed to go on record indicating that “mere variations” unequivocally means “obvious variants” as required in the last ¶ on page 4 of the 5/25/22 RR.   All of the criteria for a proper related inventions RR are met on pages 2-4 of the 5/25/22 RR.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, 12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 5076672; “Tsuda”) with obviousness evidenced by Tselikov et al. (US 6574015; “Tselikov”) and/or Le et al. (US 20130331689; “Le”) and/or Hamada (US 5748392)  and/or Duncan (US 6437885).
First of all, it is noted that the primary reference being applied, Tsuda, particularly Tsuda fig. 20, teaches all of the interfaces claimed [in claims 1, 4, 9, 12, 17, 20] between a graded index (GRIN) element, a fiber, and polarization beam splitter (PBS) [e.g., as shown in Tsuda fig. 20; the PBSs are a part of the claimed “transformation element”], except the “adhered” limitations.  	However, the four references provided above to show obviousness, show that it is well known for: 
-- the interface between a fiber and a GRIN lens to be “adhered”; and 
-- the interface between  a GRIN lens and a PBS to be “adhered”.
In summary:  
Tselikov indicates it is well-known to use index matching epoxy between GRIN lenses and the ends of fibers (e.g., Tselikov col. 6 line 60 to col. 7 line 10;  additionally, it is noted that it is extremely well known that index matching epoxy “adheres” once cured).
Le indicates it is well-known for a GRIN lens and a fiber to be fusion spliced (e.g., Le ¶ 0006; additionally, it is noted that items fused/spliced together are “adhered” following the plain meaning of  “adhered”).
Hamada indicates it is well-known to apply a curable optical adhesive between a PBS and a GRIN lens (e.g., Hamada col. 5 lines 1-8; an adhesive applied between two items and then cured causes the said two items to be “adhered”).
Duncan teaches using an optical epoxy between a GRIN lens and a PBS (e.g., Duncan col. 8 lines 24-28; thus, it is plainly obvious for the GRIN lens and the PBS to be “adhered” by the epoxy).
So, using the obviousness evidenced by the above references, the Tsuda reference is applied below and Tsuda is indicated as a reference that “renders as obvious” the claim in question since the “adhered” limitations are all rendered obvious at least base on Tselikov and/or Le and/or Hamada and/or Duncan as indicated by the reasons provided above. 
	Regarding claim 1, Tsuda renders as obvious an optical device, comprising: a fiber 21/27 (e.g., Tsuda fig. 20) to provide a beam; a graded-index element 23/29 to expand or magnify the beam (e.g., Tsuda fig. 20; also, at least fig. 6 shows that elements 23/29 expand/magnify the beam), wherein an input facet of the graded-index element 23/29 is adhered to an output facet of the fiber 21/27 (e.g., Tsuda fig. 20); and an optical transformation element 61, 25, 33, 35, and 63 (e.g., herein transformation element 61, 25, 33, 35, and 63 may be referred to as simply: 61/25/33/35/63) to transform the beam after the beam is expanded or magnified by the graded-index element 23/29 (e.g., Tsuda fig. 20), wherein an input facet 61 of the optical transformation element {OTE} 61/25/33/35/63 is adhered to an output facet of the graded-index element 23/29 (e.g., element 61 of OTE 61/25/33/35/63 has two input facets, one for element 29 and one for element 23; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 1 is rejected.
	Regarding claim 9, Tsuda renders as obvious an optical system, comprising: an optical fiber 21/27 (e.g., Tsuda fig. 20) device, including: a set of graded-index fibers 23/29 associated with expanding or magnifying a beam provided by an input fiber 21/27, respectively (e.g., Tsuda fig. 20 also, at least fig. 6 shows that elements 23/29 expand/magnify the beam) , wherein an input facet of a first graded-index fiber 23 , of the set of graded- index fibers 23/29, is adhered to an output facet of the input fiber 21 (e.g., Tsuda fig. 20); and an optical transformation element 61/25/33/35/63 associated with transforming the beam after expanding or magnifying by the first graded-index fiber 23, wherein an input facet 61 of the optical transformation element 61/25/33/35/63 is adhered to an output facet of a particular graded-index fiber 23/29 (e.g., select GRIN fiber 23 in this instance from the two GRIN fibers 23 and 29 {“23/29”}) of the set of graded-index fibers 23/29 (e.g., element 61 of OTE 61/25/33/35/63 has two input facets, one for element 29 and one for element 23; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 9 is rejected.
	Regarding claim 17, Tsuda renders as obvious a method comprising: providing a beam to be transformed, the beam being provided by a fiber 21/27 (e.g., Tsuda fig. 20) included in an optical device (e.g., Tsuda fig. 20), expanding or magnifying the beam, the beam being expanded or magnified by a graded- index element 23/29 included in the optical device (e.g., Tsuda fig. 20 also, at least fig. 6 shows that elements 23/29 expand/magnify the beam), wherein an input facet of the graded-index element 23/29 is adhered to an output facet of the fiber 21/27, respectively (e.g., Tsuda fig. 20); and transforming the beam after the expanding or magnifying of the beam, the beam being transformed by an optical transformation element 61/25/33/35/63 included in the optical device (e.g., Tsuda fig. 20), wherein an input facet 61 of the optical transformation element 61/25/33/35/63 is adhered to an output facet of the graded-index element 23/29 (e.g., element 61 of OTE 61/25/33/35/63 has two input facets, one for element 29 and one for element 23; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 17 is rejected.
	Regarding claim 12, Tsuda renders as obvious the optical system of claim 9 (see above), wherein the set of graded-index fibers 23/29 includes a second graded-index fiber 29, wherein an input facet of the second graded-index fiber 29 is adhered to an output facet of the optical transformation element 61 (e.g., element 61 of OTE 61/25/33/35/63 has two input facets, one for element 29 and one for element 23; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 12 is rejected.
	Regarding claim 4, Tsuda renders as obvious the optical device of claim 1 (see above), wherein the graded-index element 23/29 is a first graded-index element 23 (e.g., out of the two GRIN elements 23/29 select 23 as the first one), and wherein the optical device further comprises: a second graded-index element 37 to manipulate the beam after the beam is transformed by the optical transformation element 61/25/33/35/63, wherein an input facet of the second graded-index element 37 is adhered to an output facet 63 (e.g., the right side of element 63 in Tsuda fig. 20 is the output facet; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose) of the optical transformation element 61/25/33/35/63 (e.g., Tsuda fig. 20). 
	Thus claim 4 is rejected.
Regarding claim 20, Tsuda renders as obvious the method of claim 17 (see above), wherein the graded-index element 23/29  is a first graded-index element 23 (e.g., out of the two GRIN elements 23/29 select 23 as the first one), and wherein the method further comprises: manipulating, by a second graded-index element 37 (e.g., Tsuda fig. 20), the beam after the transforming of the beam by the optical transformation element 61/25/33/35/63, wherein an input facet of the second graded-index element 37 is adhered to an output facet of the optical transformation element 61/25/33/35/63 (e.g., Tsuda fig. 20; the “adhered” limitations are all clearly obvious as already discussed above; See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 20 is rejected.
Allowable Subject Matter
Claims 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not teach or render as obvious the limitations of claims 5-7, 13-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pan (US 20100245974) also teaches aspects of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874